DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “RNG output circuitry coupled to the N MRAM cells, wherein the RNG output circuitry is configured to read the resistive state of each of the N MRAM cells and output the N-bit random number base don the read resistive states of the N MRAM cells” must be shown or the feature(s) canceled from the claim(s).   Figure 2 appears to show the RNG output circuitry 212, but does not clearly show coupling to the N MRAM cells, nor is it apparent the configuration to read the resistive states and output the read resistive states.
Furthermore, claim 13 recites an IC comprising a random number generator (RNG) comprising N magnetoresistive random-access memory (MRAM), a memory component, a controller coupled to each of the N MRAM cells and the memory component, and RNG output circuitry coupled to the N MRAM cells.  However, figure 2 appears to show the memory component, the controller, and the RNG output circuitry comprised within the RNG.
Furthermore, figure 1 device 100 and components 102, 104, 106, 108, 110, and 112, figure 2 device 200, and components 201, 202, 204, 206, 208, 210, 212, 214, 216, and 218, and figure 3 component 302, and 304 lack suitable descriptive legends.  See MPEP 608.02.V., 37 CFR 1.83.(o).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

The term “the predefined amplitude is about the same for the first write signal and the second write signal”, and “the baseline amplitude is about the same for the first write signal and the second write signal” in claim 11 is a relative term which renders the claim indefinite. The term “about the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification paragraph [0047] describes the voltage value of first and second values may differ by 0.05 V or 0.1 V, but it is not clear how this relates to the predefined amplitude and the baseline amplitude, and whether this refers to the first write signal and the second write signal.
Claim 15 lines 3-4 recite “the memory component words comprise either one or more MRAM cells”.  It is unclear whether the “one or more MRAM cells” are comprised within the N MRAM cells as in claim 13 or different MRAM cell(s).  Claim 16 inherits the same deficiency as claim 15 by reason of dependence.

Claim Interpretation
The term “about 0.5” used in the claims is a relative term.  In lieu of the specification the scope of this term is being interpreted as described in the paragraph [0024].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9600237 B2 Katoh (hereinafter “Katoh’).

With respect to treatment of claims, apparatus claims beginning at claim 13 will be treated first, followed by the method claims. 

Regarding claim 13, Katoh teaches the following:
a random number generator (RNG) comprising N memory cells, wherein N is a number greater than or equal to 1, and wherein one of the N memory cells is configured to switch between a first resistive state and a second resistive state (Fig 1-100, fig 12-020 for RNG, Fig 1-90, col 15 line 35-46, fig 12-02, col 40 line 40-63, 69 line 49-58 for N memory cells, fig 2, fig 3, fig 14, fig 15, col 51 line 11-
a memory component configured to store N RNG values, wherein one of the N RNG values has a probability of about 0.5 to switch a resistive state of the one of the N memory cells from the first resistive state to the second resistive state (Fig 28 memory cells 96, 97, col 68 line 54 – col 71 line 62, Fig 28 col 36 line 37 – col 40 line 10, fig 10, wherein normal distribution and Table 1, frequency test 1 and 2 for .5 probability); 
a controller coupled to each of the N memory cells and the memory component (fig 1-93), wherein the controller is configured to: 
read the N RNG values and generate N RNG signals, respectively, wherein one of the N RNG signals comprises the one of the N RNG values (fig 13 read cycle, col 15 line 47-53, col 16 line 20-23); and 
provide the N RNG signals to the N memory cells, respectively, wherein the one of the N RNG signals is provided to the one of the N memory cells (col 41 line 65—col 42 line 13, fig 13 write cycle); and 
RNG output circuitry coupled to the N memory cells, wherein the RNG output circuitry is configured to read the resistive state of each of the N memory cells and output an N-bit random number based on the read resistive states of the N memory cells (fig 12-038 col 40 line 40- col 41 line 64, col 42 line 22-24).
Katoh discloses an array of memory cells configured to switch between first and second resistive states, but in the specific embodiments disclosed, is silent with respect to a structure of the memory cells being MRAM cells.  However, in another section of the 

Regarding claim 15, in addition to the teachings addressed in the claim 13 analysis, Katoh teaches the following: 
the memory component comprises a plurality of memory component words, wherein each of the memory component words comprises either one or more MRAM cells or one or more fuses, and wherein the memory component words store the N RNG values, respectively (Fig 28 memory cells 96, 97, col 68 line 54 – col 71 line 62, col 70 lines 1-3, col 71 line 28-32 for memory component word).

Regarding claim 16, in addition to the teachings addressed in the claim 15 analysis, Katoh teaches the following: 
Wherein the memory component is read-only memory (ROM) (col 75 line 34-45).
	
Claims 1, 6, and 17 are directed to a method that would be practiced by the apparatus of claim 13.  All steps recited in claims 1, and 6 are practiced by the 

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Katoh teaches the following:
wherein the RNG signal has a predetermined voltage configured to have a probability of about 0.5 to switch the resistive state of the MRAM cell from the first resistive state to the second resistive state (fig 6, col 29 lines 28-31, wherein claim 1 mapping for resistive setting being 50 percent as configured).

Regarding claim 3, in addition to the teachings addressed in the claim 1 analysis, Katoh teaches the following:
wherein the RNG signal has a predetermined pulse width configured to have a probability of about 0.5 to switch the resistive state of the MRAM cell from the first resistive state to the second resistive state (fig 6, col 29 lines 28-31, wherein claim 1 mapping for resistive setting being 50 percent as configured).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis, Katoh teaches the following:
the RNG signal comprises a predetermined number of pulse signals over a predefined time, and wherein the predetermined number of pulse signals over the predefined time is configured to have a probability of about 0.5 to switch the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of US 20180102155 A1 Tang et al., (hereinafter “Tang”).

Regarding claim 5, Katoh teaches the claim 1 limitations.  Katoh is silent with respect to an RNG signal comprising a predetermined current configured to induce a magnetic field that passes through the MRAM cell with a magnetic field strength.  However, in the same field of endeavor Tang discloses a predetermined current configured to induce a magnetic field that passes through the MRAM cell with a magnetic field strength, wherein the magnetic field strength has a probability of about 0.5 to switch the MRAM cell from the first resistive state to the second resistive state ([0036-0040, 46]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the current induced magnetic field inducing resistive state disclosed by Tang amount the methods of generating first and second resistive states.  It is obvious to one of ordinary skill in the art to use a known technique to improve similar methods in the same way.  See MPEP 2143.I.(C).

Allowable Subject Matter
Claims 7-10, 12, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 11 would be 
The following is reasons for indication of allowable subject matter. Applicant claims apparatus and methods for generating a random bit, N-bit random number and an IC including a random number generator.  The apparatus as in claim 13 comprises a random number generator (RNG), a memory component, a controller, and RNG output circuitry.
The RNG comprises N magnetoresistive random- access memory (MRAM) cells, wherein N is a number greater than or equal to 1, and wherein one of the N MRAM cells is configured to switch between a first resistive state and a second resistive state. The memory component is configured to store N RNG values, wherein one of the N RNG values has a probability of about 0.5 to switch a resistive state of the one of the N MRAM cells from the first resistive state to the second resistive state. The controller is configured to: read the N RNG values and generate N RNG signals, respectively, wherein one of the N RNG signals comprises the one of the N RNG values; and provide the N RNG signals to the N MRAM cells, respectively, wherein the one of the N RNG signals is provided to the one of the N MRAM cells.  The RNG output circuitry coupled to the N MRAM cells, wherein the RNG output circuitry is configured to read the resistive state of each of the N MRAM cells and output an N-bit random number based on the read resistive states of the N MRAM cells.
The apparatus as in claim 14 further comprises test circuitry.  The tester circuitry is configured to determine the one of the N RNG values by: providing a first write signal 
The method of claim 18 performs the steps of the apparatus of claim 14 as configured. 
The method as in claim 7 performs steps commensurate with the apparatus of claim 14 and further determines the RNG value corresponding to one or more pulses by performing a probability trimming loop by: setting the resistive state of the MRAM cell to the first resistive state a first time; providing a first write signal having a first value corresponding to the one or more pulses to the MRAM cell; after the first write signal is provided to the MRAM cell, recording the resistive state of the MRAM cell; setting the resistive state of the MRAM cell to the first resistive state for a second time; providing a second write signal having a second value corresponding to the one or more pulses different than the first value corresponding to the one or more pulses to the MRAM cell; after the second write signal is provided to the MRAM cell, recording the resistive state of the MRAM cell; repeating the probability trimming loop M times, where M is a number greater than or equal to if the first write signal has a probability of about 0.5 to switch the resistive state of the MRAM cell from the first resistive state to the second resistive 
The primary reasons for indication of allowable subject matter comprise the specific steps performed by the tester circuitry as in claim 14 in combination with the remaining limitations wherein first and second write signals having different values are applied to the N MRAM cells, and determining one of the N RNG values is the first or second value if the first or second write signal has a probability of about 0.5.  
The primary reason for indication of allowable subject matter further comprises the specific steps performed by the trimmer loop as in claim 7 in combination with the remaining limitations wherein the resistive state of the MRAM cell is set to the first resistive state a first time, a first write signal having a first value is provided to the MRAM cell, after the first write signal is provided the resistive state of the MRAM cell is recorded, the resistive state of the MRAM cell is set to the first resistive state for a second time, a second write signal having a second value different than the first value is provided to the MRAM cell, after the second write signal is provided recording the resistive state of the MRAM cell and repeating the loop M times.

Katoh is the closest prior art found.  Katoh discloses a random number processing apparatus comprising a memory cell array and controller as in Katoh fig 1, and as in the claim mappings above. Katoh further discloses a number of pulse 
W.H. Choi et al., A Magnetic Tunnel Junction Based True Random Number Generator with Conditional Perturb and Real-Time Output Probability Tracking, IEEE 2014 (hereinafter “Choi-2014”) discloses a true random number generator based on the random switching probability of magnetic tunnel junctions (MTJs) (abstract, fig 8, 18).  Choi-2014 further discloses read and write signals to an STT-MRAM array wherein a set voltage is provided and a perturb voltage is provided (fig 3, fi 18).  Choi-2014 does not, however explicitly disclose the specific steps of setting resistive states, writing states, reading states, of first and second values as claimed.
US 20190347074 A1 Choi (hereinafter “Choi-074”) discloses similar aspects of the random number generation circuitry disclosed by Choi-2014 (fig 1, fig 5, fig 6, fig 7 and associated text).  Choi-074 further discloses a loop wherein a perturbation sequences are applied to a MTJ element wherein the perturbation includes applying a reset pulse to the MTJ, applying a perturbation pulse to the MTJ, applying a read pulse to the MTJ, product a random bitstream, and repeating these steps in a number of cycles (fig 2).  Choi-074 does not, however explicitly disclose the specific steps of setting resistive states, writing states, reading states, of first and second values as claimed.
Tang discloses a physically unclonable function (PUF) circuit and control method that includes providing an energy to a plurality of MTJ devices after initialization of the MTJ devices to a resistance state (abstract, fig 1, fig 9). Tang further discloses providing 
Y.Qu et al., A True Random Number Generator base on Parallel STT-MTJs, IEEE 2017, (hereinafter “Qu”) discloses a random number generator that uses the stochastic behavior of the spin transfer torque magnetic junction arranged in an array to produce the random number (abstract, fig 1, fig 4).  Qu further discloses modeling of switching probability under different voltages and pulse durations (section III second paragraph).  Qu further discloses control of an MTJ array wherein a Group Reset, a Group Write, and a Read is performed on the array (section IV).  Qu does not, however explicitly disclose the specific steps of setting resistive states, writing states, reading states, of first and second values as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182